DETAILED ACTION 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-13 are rejected 35 USC § 101 since the computer readable medium is said to include signals [0071 of Instant Specification], thus not falling under any of the statutory categories required under 35 USC § 101.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Keller et al. (US 8,122,371 B1). 
For claim 1, Keller et al. teaches:
	A method for content management within an online ecosystem, the method comprising the steps of:
a. searching content, via at least one user, wherein the content is stored within a database [search of content in system, column 4, lines 32-54]; 
b. rating the content [items rated by users, column 6, lines 4-50]; 
c. compiling the ratings from the at least one user [ratings gathered, column 5, lines 4-22]; 
d. associating the compiled ratings with the at least one user [user ratings for users gathered, column 13, lines 1-20]; 
e. displaying at least part of the content to a plurality of users via a graphical user interface, wherein the at least part of the content displayed to the plurality of users is displayed content [displaying the user’s and a plurality of user’s content at least partially, column 5, lines 23-44]; and
f. voting, via the plurality of users, on the displayed content to accept or deny the displayed content, wherein the displayed content accepted is accepted content [plurality of user’s selection and voting of yes or no towards displayed content, column 6, lines 4-50];
wherein the displayed content is associated with at least one group, and wherein accepted content is associated with the at least one user [accepting ratings from a group of users that are then aggregated, column 5, lines 4-22].
For claim 2, Keller et al. teaches:
	The method of Claim 1, further comprising the steps of:
a. creating a new content via the at least one user [content to user from another user’s item, column 4, lines 32-54]; 
b. submitting the new content to the database [managing content on system, column 4, lines 55-67 – column 5, lines 1-3]; and 
c. submitting, via the plurality of users, ratings for the new content; wherein the submitted content is voted on by the ecosystem [voting by users against an item on the system, column 6, lines 4-50].
For claim 3, Keller et al. teaches:
	The method of Claim 1, further comprising a plurality of rating indicators [various types of ratings, column 5, lines 4-22].
For claim 4, Keller et al. teaches:
	The method of Claim 1, further comprising the step of: determining a rating total based on a plurality of rating indicators [aggregated ratings used as indicators, column 5, lines 4-22].
For claim 5, Keller et al. teaches:
	The method of Claim 4, further comprising the step of: associating the rating total with a user or a group [aggregated ratings from many users, column 5, lines 4-22].
For claim 6, Keller et al. teaches:
	The method of Claim 5, further comprising the step of: generating a consensus opinion of the user or the group based on the voting [voting to get opinion of experts in a group of users, column 15, lines 14-41].
Claim 7 is a medium of the method taught by claim 1.  Keller et al. teaches the limitations of claim 1 for the reasons stated above.
For claim 8, Keller et al. teaches:
	The computer-readable medium of Claim 7, further comprising: a. at least one network; b. a computer system having at least one processor, at least one memory, and at least one I/O device; and c. at least one client system having at least one database [system, database and network for processing, column 3, lines 20-33].
Claim 9 is a medium of the method taught by claim 2.  Keller et al. teaches the limitations of claim 2 for the reasons stated above.
Claim 10 is a medium of the method taught by claim 3.  Keller et al. teaches the limitations of claim 3 for the reasons stated above.
Claim 11 is a medium of the method taught by claim 4.  Keller et al. teaches the limitations of claim 4 for the reasons stated above.
Claim 12 is a medium of the method taught by claim 5.  Keller et al. teaches the limitations of claim 5 for the reasons stated above.
For claim 13, Keller et al. teaches:
	The computer-readable medium of Claim 12, wherein the voting total is utilized to accept content, wherein the voting total is aggregated following a predetermined time period [acceptance of inputs on content based on time, column 14, lines 60-67 – column 15 lines 1-13].
Claim 14 is a system of the method taught by claim 1.  Keller et al. teaches the limitations of claim 1 for the reasons stated above.
For claim 15, Keller et al. teaches:
	The system of Claim 14, wherein the at least one client system further comprises at least one of the following; at least one browser program, at least one software program, and at least one application program [client system is through a program or browser, column 3, lines 20-33].
Claim 16 is a system of the method taught by claim 2.  Keller et al. teaches the limitations of claim 2 for the reasons stated above.
For claim 17, Keller et al. teaches:
	The system of Claim 14, further comprising a plurality of rating indicators, wherein the rating indicators are comprised of a plurality of positive and negative integers [rating in number value in various ways, column 5, lines 4-22].
Claim 18 is a system of the method taught by claim 4.  Keller et al. teaches the limitations of claim 4 for the reasons stated above.
Claim 19 is a system of the method taught by claim 5.  Keller et al. teaches the limitations of claim 5 for the reasons stated above.
For claim 20, Keller et al. teaches:
	The system of Claim 19, wherein the voting total is utilized to accept content [voting for reliability to accept item, column 6, lines 4-50].
Response to Arguments
Applicant's arguments and amendments filed June 28, 2022 have been fully considered and the rejection to the claim language is presented above, along with the response to the arguments below.
The claim objection has been overcome through amendments to correct the
typographical errors previously presented.  The 35 U.S.C. 101 rejection is maintained since paragraph 0077 of the instant specification clearly states that the computer-readable medium can be signal form, even after the amendment to the claims.
Applicant argues that Keller et al. (US 8,122,371 B1) does not teach added 
elements that relate to displaying ratings and voted upon content. The amended language is addressed in the 35 U.S.C. 102 rejection above.  Keller et al. clearly teaches displaying an interface with user and other user’s ratings listed and selectable [column 5, lines 23-44: Keller].  Keller et al. also teaches having voting users rating products and some of the content being displayed on interface [column 6, lines 4-50: Keller].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





12/6/2022 	

/AJITH JACOB/Primary Examiner, Art Unit 2161